DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: IMAGE READING DEVICE AND IMAGE FORMING APPARATUS COMPRISES AN UNDERSIDE SCANNER AND A CAPRTURING UNIT MOUNTED ABOVE A MOUNTING TABLE TO CAPTURE AN IMAGE OF AN OBJECT ON THE MOUNTING TABLE, UTILIZING THE IMAGES FROM THE UNDERSIDE SCANNER AND CAPTURING UNIT TO DETERMINE THE DIMENSIONS OF THE OBJECT.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: scanned-image acquisition unit, capturing unit, shape measuring device, pressing member and image recording unit in claims 1-7, 9 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 7, 9 and 10 is/are rejected under 35 U.S.C. 102(a1 and/or a2) as being anticipated by Moro ‘805 (USP 10291805).

CLAIMS  
What is claimed is:  

Re claim 1: Moro ‘805 teaches an image reading device comprising: 
a scanned-image acquisition unit (interpretation: The image reading device 200 according to the first embodiment of the present disclosure is provided with a scanner unit 210 that serves as a scanned-image acquisition unit and scans the top surface of the contact glass 201 to acquire the image data of the document G placed on the contact glass 201 from below, which is disclosed on page 8.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to scan a mounting table to obtain image data of a to-be-scanned object placed on the mounting table (e.g. the scanner is used to acquire an image from a book document laid on a document table, which is taught in col. 7, ll. 61-col. 8, ll. 16.); 

(59) FIG. 5 is a view illustrating an example of an image to be read by the scanner 11 in the reading of the book document.

(60) The scanner 11 reads the image of the reading region in the document table 11a from below the document table 11a. In a state where the book document is placed on the document table 11a, the scanner 11 reads an image including the image of the cover of the book document. In addition, in the embodiment, the scanner 11 reads an image in a state where the document table cover 11b is open. Therefore, as illustrated in FIG. 5, a scanned image to be read by the scanner 11 has the maximum density (e.g., black) in a region where the document does not exist.

(61) In a state where the portable terminal 2 is held by the holding unit 14, the camera 2a captures an image including a front surface of the book document which is open upward, on the document table 11a from above the document table 11a. The portable terminal 2 is remotely controlled in response to the digital multi-functional machine 1. The portable terminal 2 captures the image of each page with the camera 2a in response to the instruction from the digital multi-functional machine 1. In addition, the portable terminal 2 transmits the image captured by the camera 2a to the digital multi-functional machine 1.

a capturing unit (interpretation: Moreover, the image reading device 200 according to the first embodiment of the present disclosure is provided with a capturing unit 220 that serves as an imaging device and captures an image of the document G that is a to-be-scanned object placed on the top surface of the contact glass 201 from above to acquire the image data of the document G from above, which is disclosed on page 8.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to capture an image of the to-be-scanned object to obtain image data of the to-be-scanned object (e.g. the MFP contains a camera that is placed in the holding unit on a cover that captures an image on the document table below, which is taught in col. 7, ll. 61-col. 8, ll. 15 above.); and 

a shape measuring device (interpretation: a shape measuring device such as the controller 500 configured to measure a shape of a same three-dimensional to-be-scanned placed on the mounting table based on the image data of the same to-be-scanned object obtained by the scanned-image acquisition unit29Client Ref. No. FN202101898 and the image data of the same to-be-scanned object obtained by the capturing unit, which is disclosed on pages 29 and 30.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to perform a shape measurement process to measure a shape of the to-be-scanned object placed on the mounting table based on the image data of the to-be-scanned object obtained by the scanned-image acquisition unit and the image data of the to-be-scanned object obtained by the capturing unit (e.g. the document detection position is detected by the scanner underneath the document table and above the document table.  The system compares the scanned image to rectangular document or vertices in order to detect if a rectangular document is detected.  The comparison and match with rectangular vertices determine the shape of a document in a two-dimensional manner.  The detection using the two scanning devices above and below the document table allows for detecting the size of the document, which is taught in col. 9, ll. 52-col. 10, ll. 20.).  

(73) The document detection position of the front surface data is information indicating the position of the image detected as a document in the captured image of the camera 2a. For example, the document detection position is information indicating the position of the document to be cut out by the image cutting-out with respect to the captured image of the camera 2a. In addition, the detection size is information indicating the size of a page image detected as a document in the captured image of the camera 2a. For example, the detection size is information obtained by the size detection with respect to the captured image.

(74) The rear surface data is image data to be read by the scanner 11 and information related to the image data. The rear surface data includes information, such as image data, a document detection position, a detection size, and the like of the rear surface. The rear surface data is generated by the number of images scanned by the scanner 11. However, when the rear surface is scanned one time in the book document or the like, the rear surface data is generated for the image of the cover scanned by the scanner 11.


(75) The image data of the rear surface is obtained by scanning the cover with the scanner 11. In addition, the obtained image data may be processed by the image processing unit 16. The document detection position is decided based on the obtained image data of the cover. To obtain the document detection position data of the rear surface, in a case of a rectangular document, a vertex out of the four vertices in the image data, which is closest to a corner of the document placing table 11a, is used as a reference vertex. For example, the document detection position is information indicating the position of the document to be cut out by the image cutting-out with respect to the scanned image. In addition, the detection size is information indicating the size of the cover detected as a document in the scanned image. For example, the detection size is information obtained by the size detection with respect to the scanned image.


Re claim 2: The teachings of Moro are disclosed above.
Moro teaches the image reading device according to claim 1, 
wherein the scanned-image acquisition unit is configured to obtain the image data of the to-be-scanned object from a rear side of the mounting table (e.g. the scanned image is detected from underneath the document table, which is considered as the read side of the document table.  This is taught in col. 7, ll. 61-col. 8, ll. 16.), and 
wherein the capturing unit is configured to obtain the image data of the to-be- scanned object from a front side of the mounting table (e.g. above the document table is considered as the front of the mounting table.  The other scanning device is used to detect the document above the document table, which is taught in col. 7, ll. 61-col. 8, ll. 15 above.).  

Re claim 4: The teachings of Moro are disclosed above.
Moro teaches the image reading device according to claim 1, further comprising 
a pressing member (interpretation: The image reading device 200 is provided with a pressure plate 202 that serves as a pressing member. The pressure plate 202 is openable and closable with respect to the contact glass 201, and presses the document G placed on the contact glass 201 against the top surface of the contact glass 201, which is disclosed on page 8.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) openable and closable with respect to the mounting table to press the to-be-scanned object placed on the mounting table against the mounting table (e.g. the cover (11b) is used to cover a document when closed, which is taught in col. 2, ll. 56-col. 3, ll. 13.), 

(19) The scanner 11 is installed on an upper part of a main body of the digital multi-functional machine 1. The scanner 11 is an image reading device which optically reads an image of a document and converts the image into image data. The scanner 11 includes the document table (which is an example of a placing table) 11a and a document table cover 11b. The document table 11a is made of a transparent member, such as glass. The scanner 11 reads the document placed on the document table 11a from below the document table 11a.

(20) For example, the scanner 11 is a flatbed type image reading device including a carriage for optically scanning the document from below the document table 11a. In addition, the document table cover 11b is installed to be freely openable and closable. The document table cover 11b covers a reading region where the document is placed in the document table 11a in a closed state. The document table cover 11b includes a mechanism which is stationary in an open state. For example, the document table cover 11b includes a mechanism which is stationary in a state where an angle formed by a document placing surface in the document table 11a is a predetermined angle, and a mechanism which is stationary in a full open state where the angle formed by the document placing surface is open by approximately 90°.

wherein the capturing unit is attached to the pressing member (e.g. the camera is attached to the end of the cover, which is taught in col. 3, ll. 35-51.).  

(23) In addition, the digital multi-functional machine 1 includes a holding unit 14 for holding the portable terminal 2 above the document table 11a. In the example illustrated in FIG. 1, the holding unit 14 is installed on the document table cover 11b as a recess in which the camera 2a is accommodated. In addition, the holding unit 14 is provided at a position where the camera 2a of the portable terminal 2 can capture an upper surface of the book document placed on the reading region of the document table 11a, in the document table cover 11b. The holding unit 14 includes a mechanism (e.g., a pair of movable tabs) for holding the portable terminal 2 in place within the recess. The holding unit 14 has a cover attached thereto instead of the portable terminal 2 when the portable terminal 2 is not used. When attaching the portable terminal 2, the cover is removed from the holding unit 14 and the portable terminal 2 is held by the holding mechanism of the holding unit 14.


Re claim 6: The teachings of Moro are disclosed above.
Moro teaches the image reading device according to claim 1, 
wherein, after the capturing unit is configured to capture the image of the to-be- scanned object, the image data of the to-be-scanned object is obtained by the scanned- image acquisition unit based on the image data obtained by the capturing unit (e.g. After reading the inside of the pages of the document placed on the document table, the invention performs the cut-out imaging process that involves scanning the book with the underneath scanner device in order to capture the edge of the cover and differentiate the cover from the area that does not exist.  This is explained in col. 13, ll. 2-col. 14, ll. 60.).  

(101) When the scanning of the additional page is instructed (ACT 20, YES), the processor 21 remotely controls the portable terminal 2, and accordingly, captures the next image with the camera 2a of the portable terminal 2 (ACT 18). The portable terminal 2 captures the image with the camera 2a in response to the instruction from the digital multi-functional machine 1. The portable terminal 2 captures the capturing region including the document table 11a, where the book document with the next page open is placed, with the camera 2a. Then, the portable terminal 2 supplies the image captured by the camera 2a to the digital multi-functional machine 1. The processor 21 stores the image captured by the camera 2a obtained by the external I/F 17 in the page memory 24. The processor 21 registers the captured image stored in the page memory 24 as the front surface image information of the second page in the information management table 25a (ACT 19). For example, in the example of the information management table 25a illustrated in FIG. 9, the second captured image captured by the camera 2a is registered as front surface image data F2 in the information of the front surface image of the second page.

(102) The processor 21 repeatedly executes the processing of ACTS 18 and 19 upon the instruction of the scanning of the additional pages. Accordingly, the processor 21 can obtain the plurality of captured images of the plurality of pages in the book document with the camera 2a of the portable terminal 2.

(103) When the finish of the reading of the book document is instructed (ACT 21, YES), the processor 21 performs processing for associating the cover image of the book document with the images of each of the pages to convert images into a file. In the embodiment, the processor 21 executes each of the image processing with respect to the image data of the rear surface and the image processing with respect to image data of the front surface. The processor 21 registers the information obtained by the image processing in the information management table 25a.

(104) In other words, in order to execute the image processing with respect to the image data of the cover, the processor 21 reads a scanned image including a cover image (ACT 31). When the scanned image is read, the processor 21 executes the image cutting-out to cut out the image of the cover part with respect to the read scanned image (ACT 32). Here, the scanner 11 scans the reading region of the document table 11a on which the book document is placed in a state where the document table cover 11b open. Therefore, the scanned image to be read by the scanner 11 has the maximum density in the region where the book document does not exist, and the color of the non-existing region is black. In the image cutting-out, the processor 21 detects an edge of the document of the cover region in order to specify the region where the document does not exist in the scanned image. When detecting the edge of the document region, the processor 21 cuts out the region of the image data surrounded by the detected edge as the image data of the cover of the book document.


Re claim 7: The teachings of Moro are disclosed above.
Moro teaches the image reading device according to claim 1, 
wherein the shape measurement process includes a dimension measuring process to measure a dimension of a prescribed point of the to-be-scanned object (e.g. the invention discloses comparing the page to rectangular vertices in order to determine the position of the document on the document table and the document size.  The size or position represents measuring the page in an x- dimension or in a two dimensional manner, which is taught in col. 9, ll. 52-col. 10, ll. 20 above.), and 
wherein the shape measuring device is configured to perform the dimension measuring process upon obtaining image data of a sheet on which an image of the prescribed point is displayed by the scanned-image acquisition unit or the capturing unit to specify the prescribed point of the to-be-scanned object (e.g. the image position determined by comparing the captured or scanned image to rectangular vertices is performed after the image is obtained by the camera above the document table or the scanner underneath the document table, which is taught in col. 9, ll. 52-col. 10, ll. 20 above.  The captured data is also displayed to the user, which is taught in col. 15, ll. 43-55.).  

(115) When the image quality improvement with respect to all of the front and rear image data is finished (ACT 53, YES), the processor 21 causes to display the image data after the image processing on the display unit 13a (ACT 54). For example, the processor 21 controls the display unit 13a to display the image data of the cover and the image data of each of the pages as thumbnail images. The processor 21 controls the display unit 13a to display each of the images and receives correction with respect to the displayed image (ACT 55). When the correction with respect to the image is instructed (ACT 55, YES), the processor 21 performs the correction in response to the correction instruction of the user (ACT 56).

Re claim 9: Moro ‘805 an image forming apparatus comprising: 
an image reading device including 
a scanned-image acquisition unit configured to scan a mounting table to obtain image data of a to-be-scanned object placed on the mounting table (e.g. the scanner is used to acquire an image from a book document laid on a document table, which is taught in col. 7, ll. 61-col. 8, ll. 16 above.), 
a capturing unit configured to capture an image of the to-be-scanned object to obtain image data of the to-be-scanned object(e.g. the MFP contains a camera that is placed in the holding unit on a cover that captures an image on the document table below, which is taught in col. 7, ll. 61-col. 8, ll. 15 above.), and 
a shape measuring device configured to perform a shape measurement process to measure a shape of the to-be-scanned placed on the mounting table based on the image data of the to-be-scanned object obtained by the scanned-image acquisition unit and the image data of the to-be-scanned object obtained by the capturing unit (e.g. the document detection position is detected by the scanner underneath the document table and above the document table.  The system compares the scanned image to rectangular document or vertices in order to detect if a rectangular document is detected.  The comparison and match with rectangular vertices determine the shape of a document in a two-dimensional manner.  The detection using the two scanning devices above and below the document table allows for detecting the size of the document, which is taught in col. 9, ll. 52-col. 10, ll. 20 above.); and 
an image recording unit (Interpretation: An image reading device according to a second embodiment of the present disclosure, which serves as an image scanner and is provided for an image forming apparatus provided with an electrophotographic image recording unit, is described30 below.  According to the tenth mode of the present disclosure, in the image forming apparatus according to the ninth mode of the present disclosure, the image recording unit is configured to record a result of the shape measurement process in the image reading device on the recording material, which is disclosed on pages 22 and 34.  This interpretation and its equivalents are utilized for this claim term hereinafter in the Office Action.) configured to record an image on a recording material (e.g. a printer is used to print an image of the scanned information on a sheet, which is taught in col. 3, ll. 14-23.).  

(21) The printer 12 prints the image on a paper sheet that is an image forming medium. For example, the printer 12 prints the image read by the scanner 11 or an image captured by the camera 2a of the portable terminal 2 on the paper sheet. In addition, the printer 12 may print the image on a paper sheet based on image data received via a network or the like. An image forming method of the printer 12 is not limited to a particular method. For example, the printer 12 may be an electrophotographic printer, an ink jet type printer, or a thermal transfer type printer.


Re claim 10: The teachings of Moro are disclosed above.
Moro teaches the image forming apparatus according to claim 9, 
wherein the image recording unit is configured to record a result of the shape measurement process in the image reading device on the recording material (e.g. the MFP contains a printer that can print an image associated with an image that has a measured size and position, which is taught in col. 3, ll. 14-23 above.).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro ‘805 in view of Qu (CN 101660894 (Date Pub: 5/11/2011)).

Re claim 3: The teachings of Moro ‘805 are disclosed above. 
However, Moro fails to specifically teach the features of the image reading device according to claim 1, 
wherein the capturing unit comprises a plurality of imaging devices configured to capture the image of the to-be-scanned object from a same side of the mounting table to obtain the image data of the to-be-scanned object.  
However, this is well known in the art as evidenced by Qu.  Similar to the primary reference, Qu discloses cameras used to capture an image of an item in a three dimensional manner (same field of endeavor or reasonably pertinent to the problem).    
Qu wherein the capturing unit comprises a plurality of imaging devices configured to capture the image of the to-be-scanned object from a same side of the mounting table to obtain the image data of the to-be-scanned object (e.g. the invention discloses having multiple camera shown that are above the platform that holds an item that is captured, which is taught in ¶ [11]-[14].. The cameras are used to capture multiple dimensions of the item.).

[0011] A multi-camera visual detection method based on parallel light illuminating comprises the steps of the invention:

[0012] integral locating adjusting device of the revolving framework

[0013] The system design principle, in order to ensure the device can work normally, it is necessary to adjust the position and angle of the three-part camera in the system.

[0014] in the portal framework, as shown in FIG. 1, through adjusting the supporting nut two stud is the guide rail transverse beam adjusted to the proper height, but also can match with the lifting platform to move together. sliding the 3 sliding block on the beam, which adjusts the position of X direction, to keep the sliding block are the same. a nut at each sliding block can be adjusted, it can make the lower carrier part along y direction movement. the first station camera can lower adjusting position in the groove type adjusting positioning shell on along the vertical direction of the light source, while the second station camera can lower adjusting position on along the vertical direction in the groove type adjusting locating housing. the first station camera and the third station camera capable of regulating angle by indexing knob. In order to be able to obtain the ideal image effect, adjusting the optical axis direction of the light source in the optical axis direction with the third station camera on the central normal of the measured workpiece forming symmetrical angle.

Therefore, in view of Qu, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the capturing unit comprises a plurality of imaging devices configured to capture the image of the to-be-scanned object from a same side of the mounting table to obtain the image data of the to-be-scanned object, incorporated in the device of Moro, in order to have multiple cameras used to capture an item, which provides three dimensional shape measurement (as stated in Qu ¶ [05]).  


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro ‘805 in view of Shojo (US Pub 20070076268).

Re claim 5: The teachings of Moro are disclosed above. 
However, Moro fails to specifically teach the features of the image reading device according to claim 4, wherein the capturing unit is configured to capture the image of the to-be- scanned object with a plurality of different opened angles of the pressing member.  
However, this is well known in the art as evidenced by Shojo.  Similar to the primary reference, Shojo discloses a camera over the scanner area to capture an image of an item (same field of endeavor or reasonably pertinent to the problem).    
Shojo teaches wherein the capturing unit is configured to capture the image of the to-be- scanned object with a plurality of different opened angles of the pressing member (e.g. a camera can be placed on a support member on the cover that is opened, which is taught in ¶ [37] and [38].  The camera position can be adjusted to face downward and the cover can be moved to multiple angles to where the camera can capture the majority of a sheet of paper on the platen, which is taught in ¶ [42] and [43].).

[0037] The image acquiring unit 5 is provided with optical members such as lenses, or an image pickup element such as a CCD, or any other suitable image detecting device. The image acquiring unit 5 may be similar to a prior art compact camera. The image acquiring unit 5 is fixed to a column-shaped supporting member 50. Both ends of the supporting member 50 are supported in a stepped portion 10a of the original document holding cover 10 and the support member 50 is rotatable therein. Therefore, by rotating the supporting member 50 as needed, the image acquiring direction of the image acquiring unit 5 can be rotated. The image acquiring direction of the image acquiring unit 5 is adjusted so that an upper surface of the original document M falls within the image acquiring range.

[0038] A display unit 7 is provided on the near side of the original document reading unit 2. The display unit 7 includes an operation unit 6 having numerical keys arranged thereon and a liquid crystal panel. Information required for operation or setting of the device as well as the image data acquired by the image acquiring unit 5 is displayed on the display unit 7. A user can check the image acquiring direction or the image quality of the image acquiring unit 5 while viewing the image data displayed on the display unit 7 to adjust as needed. Alternatively, the display unit 7 may function as an operation unit in the form of a touch panel for inputting information.

[0042] FIG. 4 is a perspective view of a modification of the preferred embodiment described above. In this example, a digital camera 51 which is mountable and demountable with respect to the main body is mounted as the image acquiring unit 5 to the original document holding cover 10. FIG. 5 is a partly enlarged perspective view showing a state in which the digital camera 51 is demounted. A pair of members 10b for supporting a supporting member 52 extend from the stepped portion 10a of the original document holding cover 10. The supporting member 52 is rotatably supported between the members 10b. The supporting member 52 can be stopped at a desired pivot position by, for example, a free-stop hinge. Guide portions are provided on both sides of the supporting member 52. A connection terminal 53 for connecting the digital camera 51 is provided at a center portion of the supporting member 52. A connection terminal, not shown, is also provided on a bottom surface of the digital camera 51. When the connection terminal, not shown, is connected to the connection terminal 53, sending or receiving of information such as command signals from the main body or the acquired image data can be achieved between the main body and the digital camera 51.

[0043] When acquiring an image, the original document holding cover 10 is opened upward as shown in FIG. 4. The original document is placed on the upper surface of the flat bet platen 14 with the face oriented upward in the state in which the page to be read of the original document M is opened. Then, the upward pivot position of the image holding cover 10 is adjusted and the image acquiring position is set so that the digital camera 51 is located exactly above the center position of the original document M. Subsequently, the digital camera 51 is rotated and the image acquiring direction is adjusted. The digital camera 51 acquires an image of the upper surface of the original document M. The acquired image data is displayed on the display unit 7. The user confirms whether or not the original document M falls within the image acquiring range, and re-acquires the image if needed. The user performs the image adjustment or the like as needed. The adjusted image data is formed into an image on the sheet by the image forming unit.

Therefore, in view of Shojo, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the capturing unit is configured to capture the image of the to-be- scanned object with a plurality of different opened angles of the pressing member, incorporated in the device of Moro, in order to allows adjustment of a camera position on a cover that holds the camera, which improves the operability of the MFP by offering stable positioning of the camera on the cover (as stated in Shojo ¶ [15]-[17]).   


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moro ‘805 in view of Ono (JP 2004-212301 (Date Pub: 7/29/2004)).

Re claim 8: The teachings of Moro are disclosed above. 
However, Moro fails to specifically teach the features of the image reading device according to claim 1, 
wherein the capturing unit has an autofocus function, and 
wherein the shape measurement process includes a dimension measuring process to measure a dimension of a prescribed point of the to-be-scanned object based on a parameter value obtained by the autofocus function.  
However, this is well known in the art as evidenced by Ono.  Similar to the primary reference, Ono discloses utilizing a camera to capture a dimension of an object (same field of endeavor or reasonably pertinent to the problem).   
Ono teaches wherein the capturing unit has an autofocus function (e.g. the invention discloses utilizing a camera to perform autofocus on an object in order to compare heights captured to a reference, which is taught ¶ [27]-[29].), and 

[0027]
FIG. 2 is a diagram illustrating an example of an actual measurement operation of the present apparatus.
As shown in the figure, first, auto focus is performed at the measurement start point S on the reference plane M, and the focal position (Z value) of the objective lens 5 at this time is set to zero.

[0028]
Subsequently, the XY movement stage 6 is moved at the measurement pitch A from the measurement start point S to the outside of the sample 7 (the left side in the figure) while performing autofocus. However, during this movement, the focus position is acquired by auto-focusing every time the measurement pitch A moves, and the difference between the height of the focus position and the height of the reference plane M is equal to or greater than the threshold ΔZ1 corresponding to the measurement pitch A. An operation of determining whether or not there is, is performed, and such an operation is repeated until the determination result becomes Yes.

[0029]
Then, when the result of the determination is Yes (position (1) in the figure), the measurement pitch A is changed to the measurement pitch B, and the XY movement stage 6 is continuously moved toward the outside of the sample 7 while performing autofocus. Is performed. However, during this movement, every time the measurement pitch B is moved, the focus position is acquired by auto-focusing, and the difference between the height that is the focus position and the height of the reference plane M is equal to or larger than the threshold ΔZ2 corresponding to the measurement pitch B. An operation of determining whether or not there is, is performed, and such an operation is repeated until the determination result becomes Yes.

[0030]
When the result of the determination is Yes (position (2) in the figure), the measurement pitch B is changed to the measurement pitch C, and the XY movement stage 6 is continuously moved toward the outside of the sample 7 while performing autofocus. Is performed. However, during this movement, the focus position is acquired by auto-focusing every time the measurement pitch C moves, and the difference between the height of the focus position and the height of the reference plane M is equal to or larger than the threshold ΔZ3 corresponding to the measurement pitch C. An operation of determining whether or not there is, is performed, and such an operation is repeated until the determination result becomes Yes.

[0031]
When the result of the determination is Yes (the position indicated by {circle around (3)} in the figure), the measurement pitch C is changed to the measurement pitch D, and the XY movement stage 6 is continuously moved toward the outside of the sample 7 while performing autofocus. Is performed. However, during this movement, the focus position is acquired by auto-focusing every time the measurement pitch D moves, and the difference between the height that is the focus position and the height of the reference plane M is equal to or greater than the threshold ΔZ4 corresponding to the measurement pitch D. An operation of determining whether or not there is, is performed, and such an operation is repeated until the determination result becomes Yes.

[0032]
Then, when the determination result is Yes (the position in FIG. 4), the position is detected as an edge position, and the XY coordinate value of the position is obtained.
In this way, the XY coordinate values of the edge position are obtained, and if necessary, the XY coordinate values of the other edge positions are obtained in the same manner. A predetermined dimension measurement is performed.

wherein the shape measurement process includes a dimension measuring process to measure a dimension of a prescribed point of the to-be-scanned object based on a parameter value obtained by the autofocus function (e.g. based on the gathering of a position parameter, the position of an edge is determined.  In addition, other edges may be determined based on the position parameter determined.  Lastly, a dimension is determined based on the position information determined, which is taught in ¶ [30]-[32].).  

Therefore, in view of Ono, it would have been obvious to one of ordinary skill at the time the invention was made to have the feature of wherein the capturing unit has an autofocus function, and 
wherein the shape measurement process includes a dimension measuring process to measure a dimension of a prescribed point of the to-be-scanned object based on a parameter value obtained by the autofocus function, incorporated in the device of Moro, in order to use an autofocus function to aid in performing a dimensions measurement, which reduce autofocus time and shorten the measurement time (as stated in Ono ¶ [09]).  
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Katsuyama teaches an above the platen scanner and a below the platen scanner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD S DICKERSON whose telephone number is (571)270-1351. The examiner can normally be reached Monday-Friday 10AM-6PM EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHAD DICKERSON/           Primary Examiner, Art Unit 2672